Case 2:08-cr-20011-SFC-PJK ECF No. 211, PageID.1181 Filed 11/04/20 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

United States of America,

       Plaintiff,

v.                                            Criminal Case No. 08-20011

Jawan Martin,                                 Sean F. Cox
                                              United States District Court Judge
      Defendant.
_______________________/

                        OPINION & ORDER
 DENYING DEFENDANT’S RENEWED MOTION FOR COMPASSIONATE RELEASE

       This matter is before the Court on Defendant’s Renewed Motion for Compassionate

Release under 18 U.S.C. § 3582(c)(1)(A), which is based upon concerns about the ongoing novel

coronavirus pandemic (“COVID-19”). This motion asks the Court to allow Defendant to serve

the remainder of his 32-year sentence at home because he is concerned that he could contract the

virus, and that he may be vulnerable to severe illness if he were to contract it because of his

medical conditions. The Court concludes that a hearing is not warranted and orders that the

motion will be decided based upon the briefs. As explained below, the Court shall DENY the

motion.

                                         BACKGROUND

       In this criminal case, Defendant pleaded guilty to two counts of Using or Carrying a

Firearm During and in Relation to a Crime of Violence, in violation of 18 U.S.C. § 924(c)(1)(A).

This Court sentenced Defendant to 32 years’ imprisonment. Defendant is currently serving that

sentence.

       This Court denied without prejudice a prior motion seeking compassionate release, for
Case 2:08-cr-20011-SFC-PJK ECF No. 211, PageID.1182 Filed 11/04/20 Page 2 of 4




failure to exhaust administrative remedies. Thereafter, Defendant filed this Renewed Motion for

Compassionate Release. Defendant contends he has now exhausted his administrative remedies

and asserts that he is heightened risk of more serious illness, if he were to contract COVID-19,

because of his health conditions.

       The Government asserts that it is arguable whether Defendant has properly exhausted his

administrative remedies but also contends the motion should be denied on the merits.

                                          ANALYSIS

       Defendant’s Motion for Compassionate Release is brought under 18 U.S.C.

§3582(c)(1)(A) and asks this Court to allow him to serve the remainder of his sentence in home

confinement.

       Under 18 U.S.C. § 3582(c)(1)(A), the Court may reduce an imposed sentence if it

determines that “extraordinary and compelling reasons warrant such a reduction.” On top of

making this finding, the Court must also consider the sentencing factors described in 18 U.S.C. §

3553(a) and decide if a sentence reduction would be “consistent with applicable policy

statements issued by the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A).

       U.S. Sentencing Guidelines Manual § 1B1.13 (U.S. Sentencing Comm’n 2018) is the

“applicable policy statement” with which the Court must comply when considering Defendant’s

request for compassionate release. 18 U.S.C. § 3582(c)(1)(A). Section 1B1.13 explains that a

defendant must “not [be] a danger to the safety of any other person or to the community” under

18 U.S.C. § 3142(g) and must fit within at least one of four categories of “extraordinary and

compelling reasons.” Those categories are: “Medical Condition of the Defendant,” “Age of the

Defendant,” “Family Circumstances,” and “Other Reasons.”


                                                2
Case 2:08-cr-20011-SFC-PJK ECF No. 211, PageID.1183 Filed 11/04/20 Page 3 of 4




       In sum, a defendant seeking compassionate release must present extraordinary and

compelling circumstances, must have § 3553(a)’s sentencing factors weigh in his favor, must not

be a threat to others as determined by § 3142(g), and must fit within one of the four categories in

§ 1B.13 of the Sentencing Guidelines.” United States v. Shah, 2020 WL 1934930 at *1 (E.D.

Mich. April 22, 2020) (citations omitted). United States v. Murphy, 2020 WL 2507619 at *3-4

(E.D. Mich. May 15, 2020).

       Here, Defendant is a 39-year-old man who claims to suffer from kidney disease,

hypertension, and obesity. But even if Defendant could satisfy the first eligibility requirement

of showing extraordinary or compelling circumstances, based on his health conditions or his

stacking argument, the Government persuasively argues that Defendant is ineligible for

compassionate release because he is a danger to the community. Section 1B1.13(2) permits

release only if a “defendant is not a danger to the safety of any other person or to the community,

as provided in 18 U.S.C. § 3142(g).” The record does not support such a finding in this case,

where Defendant was charged with, among other things, thirteen counts of armed robbery and

ultimately pleaded guilty to two counts of Using or Carrying a Firearm During and in Relation to

a Crime of Violence, in connection with two armed robberies.

       The § 3553(a) factors, including Defendant’s history and characteristics, seriousness of

the offense, promoting respect for the law, and providing just punishment also weigh against

Defendant’s request for compassionate release. Defendant’s criminal conduct was very serious

and allowing Defendant to be released after serving just a fraction of his 32-year sentence would

not promote respect for the law or proper deterrence, provide just punishment, and avoid

unwanted sentencing disparities. This Court concludes that Defendant is not an appropriate


                                                 3
Case 2:08-cr-20011-SFC-PJK ECF No. 211, PageID.1184 Filed 11/04/20 Page 4 of 4




candidate for the extraordinary remedy of compassionate release.

                                 CONCLUSION & ORDER

       For the reasons set forth above, IT IS ORDERED that Defendant’s Renewed Motion for

Compassionate Release is DENIED.

       IT IS SO ORDERED.

                                            s/Sean F. Cox
                                            Sean F. Cox
                                            United States District Judge

Dated: November 4, 2020




                                               4
